CHRISTIAN, J.
The offense is murder; the punishment, death.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Oscar Holiday by shooting him with a gun. Appellant pleaded guilty, f'pon the trial, the state introduced appellant’s voluntary confession. Further, the testimony of the state was, in substance, as follows: Deceased owned an automobile. Shortly before his disappearance deceased was seen sitting in his automobile near appellant. Appellant was the last person seen with deceased. About the time deceased disappeared, appellant borrowed a shotgun. Later he borrowed a shovel. Immediately after the disappearance of deceased, appellant drove the car of deceased to Houston. He was in possession of deceased’s car when he was arrested. Not long after the homicide, the body of deceased was found buried in some sand. It was positively identified by witnesses as being the body of Oscar Holiday, the deceased. Many wounds were on the body, which witnesses testified were gunshot wounds.
We deem it unnecessary to set forth appellant’s confession.
No bills of exception appear in the record.
The evidence being sufficient to support the conviction, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.